Citation Nr: 0504587	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-16 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1967 and from December 1968 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in September 2001 and 
November 2003 for further development and is now ready for 
appellate review.


FINDING OF FACT

The veteran does not consistently possess the mental capacity 
to contract or to manage his own affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is competent for VA purposes.  
He contends that as long as he is taking his medication, he 
has no problems managing his own funds.

Relevant Law.  VA regulations provide that a mentally 
incompetent person is one who because of injury or disease 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2004).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2004).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2004).

Factual Background.  Service connection has been established 
for schizophrenia since 1972.  The veteran has been rated 100 
percent disabling since July 1976.  He was also found to be 
incompetent for VA purposes effective July 1976. 

The veteran was hospitalized from November to December 1998.  
In a December 1998 VA examination, undertaken during that 
hospitalization, it was recommended that a guardian be 
appointed to help him manage his funds.  A Global Assessment 
of Functioning (GAF) score, at that time, was noted to be 35.  

Parenthetically, the Board notes that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

The veteran objected to the suggestion of a guardian and 
maintained that he had been successfully taking care of 
himself since he was 18 years old.  He related that it would 
destroy his identity as the head of a household and he was 
thinking about getting married.  Nonetheless, in a March 1999 
rating decision, the RO determined that the veteran was 
incompetent on the basis that he did not have the mental 
ability to manage his own affairs.  

In an April 2000 hospitalization, the veteran's GAF was noted 
to be 25.  GAF scores ranging between 21 to 30 reflect 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In August 2000, the veteran was found to be incompetent by a 
Louisiana district court.  A bank trustee was appointed as 
curator.

In a December 2001 field survey, the field examiner noted 
that he had tried to reach the veteran on several occasions 
but learned that he was hospitalized.  When the interview was 
finally conducted, the veteran was noted to be sometimes 
unresponsive to interview questions.  The field examiner 
indicated that the veteran had been hospitalized three times 
since March 2000 and had been last admitted in November 2001 
due to non-compliance with his medication.

The veteran's sister informed the field examiner that she had 
sought the veteran's last admission because he refused to 
take his medication.  She indicated that when he was not 
taking his medication, he was an entirely different person 
and very difficulty to be around.  She reflected that he gave 
his money to friends and family and thought that he had a 
series of friends visit at the beginning of the month when he 
was paid.  The field examiner concluded:

The veteran was seen by me on [two 
occasions] prior to this visit.  On each 
occasion the veteran has not demonstrated 
[the ability] to handle his affairs 
without assistance.  He was only 
minimally cooperative during this 
interview . . . He remains unable to 
account for his expenditures and 
constantly states that he needs all his 
money.  His inability to stay on his 
medications hampers his ability to handle 
his affairs without assistance . . . The 
veteran is believed to be incompetent for 
VA purposes.  He shows marginal 
competence when medicated.

The field examiner recommended that the veteran remain under 
the bank custodian fiduciary until a decision from a hospital 
examiner was made.

In a March 2002 VA examination, the examiner related that the 
veteran was service-connected for catatonic schizophrenia and 
had been hospitalized "countless" times for psychiatric 
problems, including five time in the last three to four 
years.  His last discharge had been four months previously.  
He lived with his mother and the examiner noted that he 
tended to relapse because of non-compliance with his 
medications.  

It was reported that his symptoms were severe, frequent, and 
lasting, and consisted of delusions, rambling speech, chronic 
anxiety, bizarre actions, flat affect, obsessive-compulsive 
disorders, chronic anxiety, and depression.  The examiner 
noted that "[t]here have been no real complete remissions 
over the past 30 years and he has never worked since he has 
been out of the hospital."  The final diagnosis was 
schizophrenia, catatonic type, with a GAF of 29.

In a February 2003 VA aid and attendance examination, the 
veteran tended to ramble but was able to understand and 
answer questions appropriately.  He was being cared for 
permanently by his brother and his brother's wife.  There was 
no specific finding made with respect to competency.

In a March 2003 VA mental disorders examination, the examiner 
related that the veteran was diagnosed with paranoid and 
catatonic schizophrenia during service and was medically 
discharged.  The veteran had not worked since discharge (in 
1972) and had been hospitalized eight times for an acute 
psychiatric condition since 1998.  He was under regular 
treatment and on psychiatric medication, but continued to 
experience periods of difficulty.  

The examiner noted that when the veteran deteriorated, he 
became hostile with suicidal and homicidal thoughts, attacked 
people, and had to be hospitalized for the protection of 
himself and others.  The examiner reported that the veteran 
had poor hygiene even in the best of conditions.  The 
examiner concluded:

When [the veteran] is in remission, it is 
possible that he could handle his 
affairs, but he is unstable and it could 
be best for someone to handle his 
financial affairs for him.

His diagnosis is schizophrenia, paranoid 
type, and also catatonic.  His Global 
Assessment of Functioning is 35.

In a July 2004 VA examination, the examiner reviewed the 
claims file and interviewed the veteran.  At that time, the 
veteran stated that he "felt fine," was taking his 
medication, lived with his brother, watched television, was 
mildly depressed, and was "not plagued" by voices.  He was 
friendly and cooperative, exhibited loose associations, 
showed evidence of chronic thought disorder, and his affect 
was slightly blunted.  

The veteran showed no inappropriate behavior and his mental 
hygiene was described as "quite good."  Nonetheless, the 
examiner concluded:

[The veteran has] chronic paranoid 
schizophrenia.  He is currently taking 
his medication under the supervision of 
the VA Outreach Team.  The patient is now 
stable and only somewhat loose in his 
associations.  Therefore, the medications 
are helpful and the current clinical 
stage shows that the schizophrenia is now 
moderate.  However, this patient has a 
long history of being noncompliant with 
medications which results in repeated 
hospital admissions over more than 20 
years.  His hospitalizations are usually 
associated with noncompliant.  The most 
recent was five months ago.  This patient 
should be stable and without any 
psychiatric admission for one to two 
years before one would consider giving 
him control of his funds.  When 
psychotic, this patient is out of control 
and could and likely would misuse the 
funds.  In fact, it is quite likely that 
he would misuse the money when psychotic.

In summary, the patient is subject to 
intermittent psychosis with loss of 
contact with reality and a high risk that 
he would misuse money.  It is recommended 
that the patient to be re-examined for 
competency to handle money if he remains 
stable and out of the hospital for 24 
months.

Legal Analysis.  Based upon the evidence of record, the Board 
finds the veteran does not possess the consistent mental 
capacity to contract or to manage his own affairs, including 
the disbursement of funds without limitation. 

To that end, the Board places significant probative value on 
the most recent VA examination report's opinion as to 
competency.  Specifically, the examiner clearly concluded 
that it was "quite likely that [the veteran] would misuse 
the money when psychotic."  He recommended that the veteran 
be re-examined for competency to handle money if he remained 
stable and out of the hospital for 24 months.  A reasonable 
reading of this opinion is that the veteran remained 
incompetent to handle his own funds and should be considered 
incompetent for at least another two years.

Moreover, the Board finds that the weight of medical evidence 
undeniably supports this conclusion, despite the veteran's 
assertions to the contrary.  For essentially the entire time 
the claim has been on appeal (over seven years), the treating 
and reviewing medical professionals have concluded that the 
veteran is unable to manage his own finances.  

To summarize the evidence outlined above:

?	a December 1998 VA examination recommended that a 
guardian be appointed to manage the veteran's funds;

?	the veteran's GAF in April 2000 was 25, indicating an 
inability to function in almost all areas;

?	the December 2001 field examiner concluded that the 
veteran had not been able to demonstrate an ability to 
handle his affairs without assistance;

?	the March 2002 VA examiner noted that the veteran had 
never really been in complete remission over the past 30 
years; and,

?	the March 2003 VA examiner noted that it "would be 
best" for someone to handle the veteran's financial 
affairs.

This evidence indicates to the Board that, despite periods of 
remission, the veteran is unable to consistently remain 
competent to manage his own affairs.  

In addition, the Board notes that the veteran's GAF scores in 
the 20-30 range, indicating serious impairment in 
communication or judgment or an inability to function in 
almost all areas, is persuasive evidence that the veteran is 
unable to manage his own funds.

Given the consistency of the medical evidence as to the 
veteran's lack of capabilities over the years, the Board 
finds that the medical evidence is clear and convincing and 
leaves no doubt as to this veteran's incompetency.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in August 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The June 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the August 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
June 2004 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that multiple VA medical opinions pertinent to the 
competency issue on appeal have been obtained.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The veteran is not competent for VA purposes.  The appeal is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


